Order entered December 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01033-CV

          HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                             V.

                         ALBERRAMAN L. CASTILLO, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-03266-B

                                            ORDER
       Before the Court is court reporter Robin N. Washington’s December 12, 2018 request for

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than December 27, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE